Case:17-03283-LTS Doc#:4653 Filed:01/09/19 Entered:01/09/19 15:58:29                                      Desc: Main
                           Document Page 1 of 15
                                         HEARING DATE: JAN. 16, 2019 AT 9:30 A.M. (ATLANTIC STANDARD TIME)


                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF PUERTO RICO

In re
                                                                              PROMESA
THE FINANCIAL OVERSIGHT AND                                                   Title III
MANAGEMENT BOARD FOR PUERTO RICO,

        as representative of                                                  No. 17 BK 3283-LTS

THE COMMONWEALTH OF PUERTO RICO, et al.,                                      (Jointly Administered)

                                        Debtors.1
In re
                                                                              PROMESA
THE FINANCIAL OVERSIGHT AND                                                   Title III
MANAGEMENT BOARD FOR PUERTO RICO,

        as representative of                                                  No. 17 BK 3284-LTS

PUERTO RICO SALES TAX FINANCING
CORPORATION (“COFINA”),

                                        Debtor.

                                    Caption Continued on Following Page




 1
           The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the last
 four (4) digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of Puerto
 Rico (the “Commonwealth”) (Bankruptcy Case No. 17 BK 3283-LTS) (Last Four Digits of Federal Tax ID: 3481);
 (ii) Puerto Rico Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four
 Digits of Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case
 No. 17 BK 3567-LTS) (Last Four Digits of Federal Tax ID: 3808); (iv) Employees Retirement System of the
 Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK 3566-LTS) (Last Four
 Digits of Federal Tax ID: 9686); and (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17
 BK 4780-LTS) (Last Four Digits of Federal Tax ID: 3747).
Case:17-03283-LTS Doc#:4653 Filed:01/09/19 Entered:01/09/19 15:58:29                                 Desc: Main
                           Document Page 2 of 15




THE BANK OF NEW YORK MELLON, as Trustee,

                                      Plaintiff,                          Adv. Pro. No. 17-00133-LTS
                 v.

PUERTO RICO SALES TAX FINANCING
CORPORATION, WHITEBOX MULTI-STRATEGY
PARTNERS, L.P.; WHITEBOX ASYMMETRIC
PARTNERS, L.P.; WHITEBOX INSTITUTIONAL
PARTNERS, L.P.; PANDORA SELECT PARTNERS, L.P.;
AMBAC ASSURANCE CORPORATION; FRANKLIN
ADVISERS, INC., and CEDE & CO., as nominee for The
Depository Trust Company,

                                      Defendants.



     RESPONSE OF WHITEBOX MULTI-STRATEGY PARTNERS, L.P. AND CERTAIN
      OF ITS AFFILIATES TO RESERVATION OF RIGHTS OF THE BANK OF NEW
      YORK MELLON, AS TRUSTEE, REGARDING SECTION 19.5 OF THE SECOND
           AMENDED TITLE III PLAN OF ADJUSTMENT OF PUERTO RICO
                     SALES TAX FINANCING CORPORATION

 To the Honorable United States District Judge Laura Taylor Swain:

                  Whitebox Multi-Strategy Partners, L.P. and certain of its affiliates (collectively,

 “Whitebox”) respectfully submit this response to the Reservation of Rights of The Bank of New

 York Mellon, as Trustee, Regarding Section 19.5 of the Second Amended Title III Plan of

 Adjustment of Puerto Rico Sales Tax Financing Corporation (“Reservation of Rights” or “Res.

 of Rights”).2

                                     PRELIMINARY STATEMENT

                  1.      In their opening brief, Whitebox and Ambac Assurance Corporation

 (“Ambac”) demonstrated that they have no indemnity obligations to BNYM, and that BNYM is



 2
        ECF No. 4599 in Case No. 17-03283-LTS. Capitalized terms used but not defined herein shall have the
 meanings ascribed to them in the Plan or, as applicable, Whitebox’s amended opening brief [Case No. 17-03283-
 LTS, Dkt. No. 4646] (“Whitebox Opening Brief”).
Case:17-03283-LTS Doc#:4653 Filed:01/09/19 Entered:01/09/19 15:58:29                                       Desc: Main
                           Document Page 3 of 15



 not entitled to any charging lien, bond or other security for their defense costs of the litigation

 commenced against it under the Resolution.

                   2.       In response, several of the Debtors’ stakeholders have claimed that

 Whitebox and Ambac somehow violated the Plan Support Agreement merely by arguing in the

 opening brief that the only party legally obligated to indemnify BYNM is COFINA. Ambac was

 thus pressured to change its position and is assuming COFINA’s indemnity obligations, not on

 the merits, but under the threat of forfeiture of the substantial Plan Support Agreement fees to

 which Ambac is entitled. Whitebox, however, will not succumb to these dubious threats.

                   3.       BNYM’s Reservation of Rights concedes that the Resolution obligates

 COFINA — and only COFINA — to indemnify BNYM for certain liabilities and expenses.

 Unable to point to even a shred of evidence that Whitebox ever agreed to assume COFINA’s

 indemnity obligations, BNYM argues — without citing any legal support for its argument — that

 Section 19.5 of the Plan “generally” and “in essence” provides that COFINA’s indemnity

 obligations shall be enforced against Whitebox. Res. of Rights at ¶¶ 6-7. This fails as a matter

 of law. The Plan Support Agreement — the only agreement between COFINA and its

 stakeholders concerning the contents of the Plan — does not even address BNYM’s purported

 indemnity obligations.3

                   4.       To be enforceable, an agreement to indemnify must be reflected in a clear

 and explicit written agreement. Nothing in the Plan, including Section 19.5, even implies that

 Whitebox has agreed to assume COFINA’s indemnity obligations, let alone explicitly articulates



 3
           Whitebox is litigating this matter to determine the scope of its obligations under Section 19.5 of the Plan,
 which it is entitled to do under Section 4.4(d) of the Plan Support Agreement. This provision states in pertinent part:
 “[N]one of the Senior Holders shall be limited or prohibited from . . . taking any action that any such Senior Holder
 shall deem necessary or appropriate to preserve, protect or defend any of its rights under this Agreement, the Plan,
 or the other Definitive Documents . . . .” Thus, participation in this litigation cannot be a violation of the Plan
 Support Agreement. Whitebox will continue to abide by all of its obligations under the Plan Support Agreement.


                                                          -2-
Case:17-03283-LTS Doc#:4653 Filed:01/09/19 Entered:01/09/19 15:58:29                                 Desc: Main
                           Document Page 4 of 15



 such an agreement.4

                  5.      In a cynical attempt to deflect from the merits of its position, BNYM

 argues that its purported indemnification claim against COFINA is secured and will dilute

 bondholder recoveries. This is clearly wrong. Under the plain terms of the Resolution, only

 claims for the bondholders’ principal, interest and premium are secured. Nor does the

 Resolution grant BNYM a charging lien on its indemnity claims. Thus, any indemnity claim

 asserted by BNYM against COFINA is unsecured and will not dilute any bondholder recoveries.

 Because recoveries for unsecured creditors under the Plan are insignificant, none of COFINA’s

 stakeholders would be harmed by BNYM’s assertion of indemnification from COFINA — to the

 extent such claim is not released under the Plan.

                  6.      Facing a similar problem in Becker v. Bank of N.Y. Mellon, BNYM

 asserted that “[a]ll parties knew and agreed that [the] indemnification claims had priority and

 would be paid before any distributions to bondholders” even though there was no evidence in the

 record of such agreement. Becker v. Bank of N.Y. Mellon Tr. Co., N.A., Case No. 11-6460,

 2016 WL 6397415, at *7 (E.D. Pa. Oct. 28, 2016). The court disagreed:

                  [T]he record belies these assertions. A searching review of the
                  dockets . . . fails to disclose any evidence that [the borrower] and
                  BNYM agreed — or that any other parties to the stipulated and
                  consensual Plan for reorganization of the [borrower] ever intended
                  — that the Indenture Trustee’s right to indemnification by [the
                  borrower] would be satisfied from funds that [the borrower] paid as
                  part of the bankruptcy process . . . .




 4
       Whitebox reserves all its rights under the Plan Support Agreement in connection with any future purported
 amendment of Section 19.5 of the Plan, including in an attempt to effectuate an assumption by Whitebox of
 COFINA’s indemnity obligations.


                                                      -3-
Case:17-03283-LTS Doc#:4653 Filed:01/09/19 Entered:01/09/19 15:58:29                    Desc: Main
                           Document Page 5 of 15



 Id. Likewise, the Court here should prevent BNYM from withholding any amount from

 distributions from Whitebox and all other bondholders because nothing in the Plan or any other

 document permits BNYM to do so.

                7.     The inequity of BNYM’s position — and any stakeholders that join it —

 is that there are billions of dollars of COFINA bonds that will neither release BNYM nor be

 subject to the purported indemnification obligations that would be imposed on Whitebox. Such

 bondholders are free to sue at any time post-confirmation without restriction. There is no

 precedent for such discriminatory treatment of Whitebox, and the Court should reject it.

                8.     Accordingly, as set forth herein, any request by BNYM for a charging

 lien, bond or any other form of indemnification should be denied.

                                           RESPONSE

        A.      The Plan Does Not Effectuate an Assumption by Whitebox
                of COFINA’s Indemnity Obligations to BNYM Under the Resolution.

                9.     BNYM acknowledges that the Resolution expressly obligates COFINA —

 not Whitebox — to indemnify BNYM for certain liabilities and expenses. See Res. of Rights at

 ¶ 1 (“BNYM has an unliquidated secured claim against COFINA for fees and expenses and

 indemnification under the Bond Resolution.”) (emphasis added).

                10.    BNYM argues, however, without citing any legal support, that the Plan “in

 essence” makes Whitebox “responsible for satisfaction of COFINA’s . . . obligations to BNYM

 under the Bond Resolution.” Res. of Rights at 3. BNYM specifically relies on Section 19.5 of

 the Plan, asserting that it “is intended” to ensure that COFINA’s indemnity obligations to BNYM

 are “satisfied by Whitebox . . . .” Res. of Rights at ¶ 25. Tellingly, BNYM cites no law

 supporting its inference from this language.

                11.    Nothing in Section 19.5 of the Plan, however, reflects Whitebox’s or any



                                                -4-
Case:17-03283-LTS Doc#:4653 Filed:01/09/19 Entered:01/09/19 15:58:29                       Desc: Main
                           Document Page 6 of 15



 other party’s intent to effectuate an assumption by Whitebox of COFINA’s indemnity

 obligations. All Section 19.5 does is provide a mechanism for the Court to determine whether

 BNYM is entitled to any indemnification from Whitebox in connection with the Whitebox

 Action:

               [W]ith respect to Ambac and Whitebox and the Ambac Action and the
               Whitebox Actions, respectively, at the Confirmation Hearing, the Title
               III Court shall determine (a) what amount, if any, shall be either (i)
               withheld by the Disbursing Agent or BNYM as trustee for the Existing
               Securities or (ii) posted by Ambac and Whitebox as collateral for the
               reimbursement of fees and expenses which may be incurred by BNYM
               in connection with the defense of the Ambac Action and the Whitebox
               Actions, and (b) whether BNYM shall be reimbursed by Ambac and
               Whitebox for the incurrence of any such fees and expenses from either
               the holdback amount or collateral posted and referred to in the
               preceding subsection (a) on a current basis or upon entry of a Final
               Order in connection with the Ambac Action and the Whitebox Actions.

 (emphases added).

                12.     It is well established that a “plan is a contract between the debtor and its

 creditors that is subject to the general rules governing the interpretation of contracts under the

 law of the state in which the plan was confirmed.” Swiss Chalet, Inc. v. McCloskey Diaz (In re

 Swiss Chalet, Inc.), Case No. 11-4414, 2013 WL 1342457, at *6 (Bankr. D.P.R. Apr. 2, 2013)

 (internal citation omitted); see also Solus Alt. Asset Mgmt. LP v. Delphi Auto. PLC (In re DPH

 Holdings Corp.), 553 B.R. 20, 25 (Bankr. S.D.N.Y. 2016) (“Confirmed chapter 11 plans are

 construed as contracts”). As such, BNYM must show that Whitebox is contractually bound

 under applicable law to answer for COFINA’s indemnity obligations under the Resolution.

 BNYM, however, has not, and, indeed, cannot make such a showing.




                                                 -5-
Case:17-03283-LTS Doc#:4653 Filed:01/09/19 Entered:01/09/19 15:58:29                                        Desc: Main
                           Document Page 7 of 15



                   13.      Whether New York or Puerto Rico law applies here,5 any purported

 agreement by Whitebox to assume COFINA’s indemnity obligations must be clear and explicit.

 “[T]o enforce an obligation to indemnify,” the contractual language must be clear and

 unambiguous, and the court will not “rewrite the contract to and supply a specific obligation the

 parties themselves did not spell out.” Tonking v. Port Auth. of N.Y. & N.J., 3 N.Y.3d 486, 490

 (N.Y. Ct. App. 2004). “No theory of implied indemnity should be invoked to add a provision to

 a contract which fails to provide indemnity.” Rosado v. Proctor & Schwartz, Inc., 106 A.D.2d

 27, 30, (1984), aff’d, 66 N.Y.2d 21 (1985). “Inasmuch as a promise by one party to a contract to

 indemnify the other for attorney’s fees incurred in litigation between them is contrary to the

 well-understood rule that parties are responsible for their own attorney’s fees, the court should

 not infer a party’s intention to waive the benefit of the rule unless the intention to do so is

 unmistakably clear from the language of the promise.” Hooper Assocs., Ltd. v. AGS Computers,

 Inc., 74 N.Y.2d 487, 492 (1989).

                   14.       Furthermore, New York’s Statute of Frauds provides that an agreement to

 “answer for the debt” of another person must “be in writing, and subscribed by the party to be

 charged therewith.”6 Therefore, a party “is not personally liable for the obligations” of another

 person “absent clear evidence of that [party’s] intent to be bound.” Ashkir v. Wilson, Case No.

 98-2632, 1999 WL 710788, at *9 (S.D.N.Y. Sept. 13, 1999); see also Paul, Weiss, Rifkind,

 Wharton & Garrison v. Westergaard, 75 N.Y.2d 755, 756 (N.Y. Ct. App. 1989) (denying an

 action to recover legal fees from an individual shareholder because it was “not supported by any



 5
          The Plan is governed by PROMESA and Puerto Rico law; see Section 30.15 of the Plan. Section 1211 of
 the Resolution, however, provides that “to the maximum extent permitted by applicable law, the rights, duties,
 privileges and immunities of the Trustee . . . shall be governed by the law of the jurisdiction in which its Corporate
 Trust Office is located,” i.e., New York.
 6
          N.Y. Gen. Oblig. Law § 5-701.


                                                          -6-
Case:17-03283-LTS Doc#:4653 Filed:01/09/19 Entered:01/09/19 15:58:29                        Desc: Main
                           Document Page 8 of 15



 evidence of an enforceable independent promise by the individual to pay the limited

 partnership’s obligation and is clearly barred by the Statute of Frauds.”); Vincent Crisafulli

 Testamentary Tr. v. AAI Acquisition, LLC, Case No. 6784-17, 2018 WL 3978477, at *6 (N.Y.

 Sup. Ct. Aug. 10, 2018) (“a statement in a contract purporting to bind the signing officer

 individually ‘is not sufficient for Statute of Frauds purposes without some direct

 and explicit evidence of actual intent . . . [which] must be gathered from the writing itself’”)

 (citing Savoy Record Co. v. Cardinal Exp. Corp., 15 N.Y.2d 1 (N.Y. Ct. App. 1964); (emphasis

 added)).

                15.     Similarly, “[u]nder Puerto Rico law, the parties may generally bargain for

 a hold harmless agreement that indemnifies the indemnitee for varying degrees of liability . . . .

 If the parties’ intent is clear, these provisions will be upheld so long as the court finds no breach

 of duty to the public.” Sanchez v. Esso Standard Oil de Puerto Rico, Inc., No. CIV 08-2151,

 2010 WL 3809990, at *13 (D.P.R. Sept. 29, 2010) (internal quotation marks and citations

 omitted) (emphasis added) (analyzing contractual language and finding that “the pertinent

 contractual provisions do not allow [the counterclaimant] to seek indemnification.”).

                16.     Further, under Puerto Rico law, an assumption of another person’s debt

 requires a showing that the purported new debtor accepts responsibility for the preexisting

 obligation, becomes a debtor, and releases the original debtor. See Fed. Deposit Ins. Corp. v.

 Prann, 694 F. Supp. 1027, 1035 n.12 (D.P.R. 1988) (assumption of debt is a “vehicle whereby a

 third party . . . took on a preexisting debt, thus making himself a debtor while liberating the

 original debtor without changing the basic elements of the original contract.”).

                17.     Far from establishing by “direct and explicit evidence” that Whitebox has

 agreed to assume COFINA’s indemnity obligations under the Resolution, all BNYM has shown




                                                 -7-
Case:17-03283-LTS Doc#:4653 Filed:01/09/19 Entered:01/09/19 15:58:29                       Desc: Main
                           Document Page 9 of 15



 is that Section 19.5 of the Plan preserves BNYM’s arguments concerning its purported

 entitlement to indemnification from Whitebox, “if any,” to be determined by the Court at

 confirmation. See Vincent Crisafulli Testamentary Tr. v. AAI Acquisition, 2018 WL 3978477,

 at *6. Nor has BNYM shown that Whitebox ever agreed to assume and release COFINA of its

 indemnity obligations. See Prann, 694 F. Supp. 1035 n.12 (D.P.R. 1988).

                18.      Consistent with the foregoing, Whitebox and Ambac argued in their

 original opening brief that they never agreed to assume COFINA’s indemnity obligations under

 the Resolution.7 Upon information and belief, immediately after Ambac and Whitebox filed

 their joint brief, Ambac was threatened that it would risk losing its fees under the Plan Support

 Agreement if it stood by its argument that only COFINA bears the indemnity obligations under

 the Resolution. Ambac consequently filed an amended opening brief, stating that “Ambac has

 agreed with the Debtors to assume COFINA’s indemnification obligations to BNYM . . . .”8

                19.      Regardless of Ambac’s inconsistent positions, it is clear that Whitebox has

 never agreed to assume COFINA’s indemnity obligations under the Resolution. Indeed, BNYM

 has failed to cite even a single contractual provision in the Plan or otherwise reflecting such an

 agreement. Indeed, the Plan Support Agreement — which is the only agreement between

 COFINA and its stakeholders concerning the contents of the Plan — does not even mention

 BNYM’s purported right to indemnification.

                20.      This is not the first time BNYM has attempted to impose a borrower’s

 indemnity obligations on bondholders based on a mere reservation of BNYM’s right to argue

 that it may recover its alleged indemnity from bondholder distributions. In Becker v. Bank of




 7
        Original Opening Brief, Case No. 17-03283-LTS, Dkt. No. 4646 at ¶¶ 7-12.
 8
        Ambac’s Amended Opening Brief, Case No. 17-03283 Dkt. No. 4633 at ¶ 7.


                                                    -8-
Case:17-03283-LTS Doc#:4653 Filed:01/09/19 Entered:01/09/19 15:58:29                         Desc: Main
                          Document Page 10 of 15



 N.Y. Mellon, the confirmed plan provided that the loan agreement would continue in effect

 solely to achieve certain “specified objectives,” including “to preserve any rights of [BNYM] to

 payment of fees, expenses, and indemnification obligations, including as against property

 distributed under the Plan to [BNYM] . . . [and] to permit [BNYM] to assert its charging lien, if

 any, against distributions on account of the Bonds.” 172 F. Supp 3d at 796. BNYM argued that

 under the foregoing provision the borrower’s indemnity obligations “were discharged as to

 BNYM’s recourse against [the borrower], but . . . BNYM can still recoup its right to

 indemnification by [the borrower] from the bondholders’ funds.” Id. at 798.

                 21.     The court rejected BNYM’s argument, reasoning that BNYM’s “proposed

 interpretation reads content into the Plan . . . that is not to be found in the express terms.” Id. at

 797. The plan “did not create additional rights beyond those contained in the Bond Documents

 — instead, it only preserved specific rights and obligations created by the Bond Documents, in

 order to permit the Indenture Trustee to achieve the specified goals.” Id. at 797. The court

 therefore denied BNYM’s request to withhold distributions from the bondholders, explaining

 that “[t]he bondholders never agreed to assume any of [the borrower’s indemnity] obligations.”

 Id. at 801.

                 22.     Here, too, the Plan merely preserves BNYM’s right to argue that it is

 entitled to indemnification from Whitebox. But BNYM has not shown — nor can it show —

 that Section 19.5 constitutes an agreement by Whitebox to assume COFINA’s indemnity

 obligations. The Court should therefore deny BNYM’s request to withhold its fees, expenses

 and costs incurred in the Whitebox Action from Whitebox’s distribution.

         B.      BNYM’s Purported Right to Indemnification Does Not
                 Give Rise to a Secured or Contractually Senior Claim.

                 23.     In a specious attempt to manufacture the threat of diminished recoveries



                                                  -9-
Case:17-03283-LTS Doc#:4653 Filed:01/09/19 Entered:01/09/19 15:58:29                    Desc: Main
                          Document Page 11 of 15



 for COFINA’s secured creditors (including its bondholders), BNYM argues that its purported

 indemnification claim against COFINA is secured and “contractually senior to those of the

 Bondowners.” See Res. of Rights at ¶ 14. Under the plain terms of the Resolution, however, the

 foregoing claim is unsecured and not entitled to any contractual seniority over the bondholders’

 claims.

                24.    As a threshold matter, the security agreement established under Article V

 of the Resolution, the Pledged Property includes only the principal, interest and premium.

 Resolution at § 601. Thus, nothing in the granting clause entitling BNYM to a secured claim for

 any of COFINA’s indemnity obligations under the Resolution.

                25.    Nor does BNYM have a charging lien as it suggests. Selectively quoting

 from Section 804 of the Resolution, BNYM argues that “COFINA’s obligation to pay BNYM’s

 reasonable compensation and fees and expenses is secured by ‘a lien prior to that of the

 Bondowners and other Beneficiaries . . . on any and all funds at any time held by [BNYM]”

 under the Resolution. Res. of Rights at ¶ 14. As shown in the Whitebox Opening Brief,

 however, Section 804 of the Resolution expressly provides for a charging lien only in connection

 with compensation for services that the Resolution requires BNYM to perform, and for

 reimbursement of expenses associated with BNYM’s “powers and duties under the Resolution.”

 Whitebox Opening Brief at ¶ 13. Section 804 does not provide for a charging lien in connection

 with BNYM’s right to indemnification. Id. Accordingly, under the plain meaning of the

 Resolution, BNYM does not have a charging lien for the costs of defending the Whitebox

 Action. See Becker v. Bank of N.Y. Mellon, 172 F. Supp. 3d at 801 (BNYM did not have a

 charging lien on distributions to bondholders to secure the indemnification of BNYM’s liabilities

 because the explicit language of the loan agreement did not provide for one).




                                               - 10 -
Case:17-03283-LTS Doc#:4653 Filed:01/09/19 Entered:01/09/19 15:58:29                      Desc: Main
                          Document Page 12 of 15



                26.     BNYM’s next argument — similarly supported by selective quotations

 from the Resolution — is that “pursuant to section 1103.1 of the Bond Resolution, the funds held

 by BNYM . . . may be applied to amounts due on the [bonds] only after making provision for

 payment of any reasonable expenses of and liabilities incurred and advances made by BNYM”

 under the Resolution. Res. of Rights at ¶ 5 (emphasis in original). Section 1103.1, however,

 does not grant BNYM a lien with respect to COFINA’s indemnity obligations. Nor does it grant

 BNYM a “contractually senior” claim.

                27.     As explained in the Whitebox Opening Brief, Section 1103 begins with

 the clause “Subject to Section 804” and is derivative of that Section. As such, any right of

 BNYM to use available funds to reimburse itself is subject to the fact that, under Section 804,

 there is no charging lien for indemnification. Whitebox Opening Brief at 8 n.9. Furthermore,

 Section 1103.1 only allows BNYM to “make provision” for the payment of (i) the “reasonable

 expenses of the Trustee and its agents and attorneys necessary in the opinion of the Trustee to

 protect the interests of the Owners of the Bonds and the other Beneficiaries,” and (ii) “the

 reasonable charges and expenses and liabilities incurred and advances made by the Trustee and

 its agents and attorneys in the performance of their duties under the Resolution” (emphases

 added). BNYM does not explain — nor can it explain — how the charges and expenses it incurs

 in defending the Whitebox Action are “necessary” to “protect the interests” of the bondholders or

 are incurred “in the performance of [BNYM’s] duties under the Resolution.” Indeed, BNYM has

 no duty under the Resolution to defend the Whitebox Action, which BNYM is litigating solely to

 protect its own interests.

                28.     In Becker v. Bank of N.Y. Mellon, the indenture provided that “the

 Trustee may deduct the amounts owing to it from any moneys coming into its hands before




                                                - 11 -
Case:17-03283-LTS Doc#:4653 Filed:01/09/19 Entered:01/09/19 15:58:29                       Desc: Main
                          Document Page 13 of 15



 making any payment on any Bonds.” 172 F. Supp. 3d at 799. BNYM argued that the foregoing

 provision supported its right to indemnity for “any liabilities [BNYM] may incur,” and that it

 “directly reinforces the concept of priority in payment following a default.” Id. The court

 disagreed, holding that under the indenture BNYM was only entitled to payment for its

 “reasonable services” and “reasonable expenses and disbursements” — not a general right to

 indemnity. Id. Furthermore, there was “no evidence” that the parties “agreed in advance that the

 bondholders would compensate [BNYM] for any services, expenses, or disbursements

 whatsoever,” including its alleged claim for indemnification. Id. Similarly, Section 1103.1 of

 the Resolution — which is expressly subject to Section 804 and limited to types of expenses that

 are plainly irrelevant here — does not afford BNYM the right to withhold distributions to

 Whitebox on account of BNYM’s purported right to indemnification.

                29.      Likewise, Section 501.1 of the Resolution — which provides that

 COFINA’s “Pledged Property” secures payment of the obligations under the Resolution — is

 explicitly subject to Section 804, and does not create an independent indemnity claim. As such,

 it does not grant BNYM a secured claim in respect of its purported right to indemnification.

                30.     Finally, BNYM’s proofs of claim do not establish that BNYM’s purported

 claim for indemnification is secured. See Res. of Rights at ¶ 22. Rejecting a similar argument,

 the Becker court held that BNYM’s “proof of claim did not create or ‘establish’ any substantive

 rights to indemnification or priority payment,” and that “[n]othing in the record suggests that

 [BNYM’s] personal claims for indemnification and priority payment of its fees and expenses

 were secured.” Becker v. Bank of N.Y. Mellon, 2016 WL 6397415, at *5-6.

                31.     In light of the foregoing, it is clear that BNYM has failed to cite even a

 single basis for treating its purported claim for indemnification as a secured or contractually




                                                - 12 -
Case:17-03283-LTS Doc#:4653 Filed:01/09/19 Entered:01/09/19 15:58:29                                Desc: Main
                          Document Page 14 of 15



 senior claim. Furthermore, because recoveries for unsecured creditors under the Plan are

 insignificant, none of COFINA’s stakeholders would be harmed by BNYM’s assertion of

 indemnification against COFINA (to the extent such claim is not released under the Plan).9

                                               CONCLUSION

          For the reasons set forth herein and in the Whitebox Opening Brief, the Court should

 deny BNYM’s request to withhold its fees, expenses and costs incurred in the Whitebox Action

 from Whitebox’s distribution, and should not require that Whitebox post a bond or other

 collateral to secure the foregoing purported obligations.

     Dated: January 9, 2019
            San Juan, Puerto Rico

     KASOWITZ BENSON TORRES LLP                           ARROYO & RIOS LAW OFFICES, P.S.C.

     By: /s/ Andrew K. Glenn                              By: /s/ Moraima S. Ríos Robles
        Andrew K. Glenn                                       Moraima S. Ríos Robles
        (admitted pro hac vice)                               (USDC-PR Bar No. 224912)
        Shai Schmidt                                          1353 Ave. Luis Vigoreaux
        (admitted pro hac vice)                               Guaynabo, P.R. 00966
        1633 Broadway                                         Telephone: (787) 522-8080
        New York, New York 10019                              Facsimile: (787) 523-5696
        Telephone: (212) 506-1700                             Email: mrios@arroyorioslaw.com
        Facsimile: (212) 506-1800
        Email: aglenn@kasowitz.com
                sschmidt@kasowitz.com


                         Attorneys for Whitebox Multi-Strategy Partners, L.P.
                                  and its Above-Captioned Affiliates




 9
          Second Amended Title III Plan of Adjustment, Case No 17-03283, Dkt. No. 4392 at § 13.1.


                                                     - 13 -
Case:17-03283-LTS Doc#:4653 Filed:01/09/19 Entered:01/09/19 15:58:29                       Desc: Main
                          Document Page 15 of 15



                                  CERTIFICATE OF SERVICE

         I hereby certify that, on this same date, I electronically filed the foregoing with the Clerk

 of the Court using the CM/ECF system, which will send notification of such filing to all CM/ECF

 participants in this case.


                                                                /s/ Moraima S. Ríos Robles
                                                                Moraima S. Ríos Robles
                                                                (USDC-PR Bar No. 224912)
                                                                1353 Ave. Luis Vigoreaux
                                                                Guaynabo, P.R. 00966
                                                                Telephone: (787) 522-8080
                                                                Facsimile: (787) 523-5696
                                                                Email: mrios@arroyorioslaw.com
